DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/05/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The phrase “multiform persistence” in the specification and claims 8 and 9 has been interpreted by the examiner as being what is described in the specification at page 3, lines 12-15.
The phrase “polyglot persistence” in the specification and claim 10 has been interpreted by the examiner as being what is described in the specification at page 8, line 19.
Nevertheless, the cited portions of the specification for these terms appear to support an interpretation that the phrases “multiform persistence” and “polyglot 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1 recites “extracting characteristics of the request to classify the request according to a request classification” and “wherein the model for execution is identified based on a class of the request”.  It is unclear if these instances all refer to the same class used throughout the claims set.  Additionally, it is unclear if the limitation “monitoring execution of one or more queries” refers to claim 1’s previously introduced “one or more queries”.



Claim 6 recites two instances of “a model”.  It is unclear if these instances all refer to the same model used in claims 1, 4, or 5.

Claim 6, as written, is unclear for purposes of claim interpretation.  For example, “in response to a determination that a model for a class of the request does not exist, a model for the request is defined based on a data discovery method for data identified by the request comprising identifying one or more of the data stores storing data identified by the request” is confusing and at best appears circular in meaning.  
For purposes of applying prior art for examination, the examiner interprets claim 6 to mean what is described in the specification at page 12, lines 1-3:  “Notably, where a request cannot be classified according to an existing classification, a default classification or new classification can be generated as can be configurable for the component 200.”

	Claim 11 recites limitations similar to claim 1, and is rejected for the same reasons discussed above.

	Claim 12 recites a “non-transitory computer-readable storage medium” but later recites that it performs the method as claimed in claim 1.  The claim appears to improperly mix statutory classes if the claim is intended to be a dependent claim.  Claim 
	Only for purposes of setting forth the rejections under 35 U.S.C. §§ 101 & 103, the examiner will treat claim 12 as an independent claim for compact prosecution.
	Additionally, claim 12 as currently written implicitly recites the limitations of claim 1, and is rejected for the same reasons discussed above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of a mental processes without significantly more. 

In January 2019, the U.S. Patent and Trademark Office (USP TO) published revised guidance on the application of § 101. 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) ("2019 Revised Guidance").  "All USP TO personnel are, as a matter of internal agency management, expected to follow the guidance." Id. at 51; see also October 2019 Update at 1.
Under the 2019 Revised Guidance and the October 2019 Update, we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract
ideas (i.e., mathematical concepts, certain methods of organizing
human activity such as a fundamental economic practice, or mental

(2) additional elements that integrate the judicial exception into a
practical application (see MPEP § 2106. 05( a)-( c ), ( e )-(h) (9th ed.
Rev. 08.2017, Jan. 2018)) ("Step 2A, Prong Two"). 
2019 Revised Guidance, 84 Fed. Reg. at 52-55.

Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look, under Step 2B, to whether the claim:
(3) adds a specific limitation beyond the judicial exception that is not "well-understood, routine, conventional" in the field (see MPEP § 2106.05(d)); or
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
2019 Revised Guidance, 84 Fed. Reg. at 52-56.

2019 Revised Guidance, Step 1
	Claims 1, 11, and 12 are respectively drawn to a method, a system, and a medium, respectively, thus they fall into one of the four recognized statutory classes.

2019 Revised Guidance, Step 2A Prong One
	Apart from the “processor”, “memory”, and “medium”, independent claims 1, 11, and 12 recite limitations which are drawn to the abstract idea of a mental process.  See 2019 Revised Guidance, 84 Fed. Reg. at 52 (describing abstract idea groupings of mental processes, including observation, evaluation, judgment, opinion).

SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015) ("Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person's mind."); see also 2019 Revised Guidance, 84 Fed. Reg. at 52 n.14 ("If a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer
components, then it is still in the mental process category unless the claim cannot practically be performed in the mind.").
	Claims 1, 11, and 12 recite “receiving a request to retrieve data . . . extracting characteristics of the request . . . identifying a model for execution of one or more queries . . . executing the one or more queries . . . monitoring execution of one or more queries . . .”.  Given their broadest reasonable interpretation, these limitations encompass steps that can be performed in the human mind, or by a human using a pen and paper to analyze information.  Because these limitations encompass using mental steps to analyze information, the independent claim recites a mental process. See, e.g., Elec. Power Grp., 830 F.3d at 1354 ("In a similar vein, we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category.").  See, 
	The dependent claims do not recite limitations which would be more than an extended abstract idea from the independent claim.
	Therefore, the claims recite a mental process pursuant to Step 2A, Prong One of the guidance.

2019 Revised Guidance, Step 2A Prong Two
In determining whether the claims are "directed to" the identified abstract idea, we next consider whether the claims recite additional elements that integrate the judicial exception into a practical application.  The examiner discerns no additional element (or combination of elements) recited in the claims that integrates the judicial exception into a practical application. See 2019 Revised Guidance, 84 Fed. Reg. at 54-55.
	Here, claims 1, 11, and 12 only recite a “processor”, “memory”, and “medium” performing steps.  These are generic computer components which perform generic computer functions.  Notably, these three elements are the only recited elements beyond the abstract idea, but these additional elements, considered individually and in 
	The claimed invention does not recite additional elements that (1) improve a computer itself; (2) improve another technology or technical field; (3) implement the abstract idea in conjunction with a particular machine or manufacture that is integral to the claim; (4) transform or reduce a particular article to a different state or thing; or (5) apply or use the abstract idea in some other meaningful way beyond generally linking the abstract idea's use to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See Guidance, 84 Fed. Reg. at 55 (citing MPEP §§ 2106.05(a)­(c), (e)). 
	The dependent claims do not recite limitations which would integrate the judicial exception into a practical application from the independent claim.  Therefore, the claims do not integrate the judicial exception into a practical application pursuant to Step 2A, Prong Two of the guidance.

2019 Revised Guidance, Step 2B
	Turning to step 2 of the Alice/Mayo framework, we look to whether the claims (a) add a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, or (b) simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  2019 Revised Guidance, 84 Fed. Reg. at 56.
Considered individually or taken together as an ordered combination, the claim elements fail "to 'transform' the claimed abstract idea into a patent-eligible application."

For example, claims 1, 11, and 12 recite “receiving a request to retrieve data . . . extracting characteristics of the request . . . identifying a model for execution of one or more queries . . . executing the one or more queries . . . monitoring execution of one or more queries . . .”.  These computer functions are well-understood, routine, and conventional activities.  See Intellectual Ventures 1 LLC v. Erie Indemnity Co., 850 F.3d 1315, 1329 (Fed. Cir. 2017) ("the remaining limitations recite routine computer functions, such as the sending and receiving information to execute the database search"); Electric Power Grp., 830 F.3d at 1355 ("Nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, sending, and presenting the desired information"); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2015) ("That a computer receives and sends the information over a network--with no further specification--is not even arguably inventive"); Alice, 573 U.S. at 224-26 (basic calculating, receiving, storing, sending information over networks insufficient to add an inventive concept).
When viewed as a whole, nothing in the claims add significantly more (i.e., an inventive concept) to the abstract idea.  The claimed “processor”, “memory”, and “medium” amount to no more than mere instructions to apply the abstract idea using generic computer components, which is insufficient to provide an inventive concept.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Menday et al. (US 2016/0314212 A1, hereinafter “Menday”) in view of “Load and Network Aware Query Routing for Information Integration” by Wen-Syan Li et al. (cited in Applicant’s 12/05/2019 IDS at Cite No. 6, hereinafter “Li”).

	Regarding claim 1, Menday teaches
A computer implemented method of data access to data stored in one or more data stores [Menday, Abstract] comprising: 
receiving a request to retrieve data from the one or more data stores [Menday, Fig 3, reference character S10]; 
extracting characteristics of the request to classify the request according to a request classification [Menday, ¶ 0028, API parses incoming query and if a data store is specified, the API checks the catalogue for the existence of the specified data store]; 
identifying a model for execution of one or more queries to one or more data stores [Menday, ¶ 038, “According to an embodiment of a further aspect there is provided a method of querying a polyglot data tier of data stores, each data store adopting a data model and the polyglot data tier including at least two different types of data with differing data models, the method including receiving an incoming hypertext transfer protocol, HTTP query from a client; checking the query against a catalogue containing metadata for each data store to identify a correct data store for the queried data; transforming the query into a format suitable for use with the data model adopted in the correct data store, for execution by the correct data store; sending the query in the suitable format to the correct data store; and returning the query result to the client in response to the incoming query.”]; and
executing the one or more queries according to the model to formulate a response to the request, wherein the model for execution is identified based on a class of the request and includes an identification of one or more data stores to which the one or more queries are to be directed to formulate the response [Menday, ¶ 0038].

Menday does not explicitly teach monitoring execution of one or more queries for a class of request and revising the model in accordance with predetermined criteria. 
However, Li teaches monitoring execution of one or more queries for a class of request and revising the model in accordance with predetermined criteria [Li, page 928, paragraph spanning both columns; and page 932, § 3.5, Adaptive Query Routing optimizes data store access].

Menday and Li are analogous art because they are in the same field of endeavor, polyglot data tiers (autonomous data stores that adopt different data models).  See Menday, ¶ 0011.  It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the polyglot data tier teachings See Li, Abstract and § 1, first paragraph.  The motivation to modify is the well-known benefits of query plan optimization which has predictable results in the art when applied.

Regarding claim 2, the combination of Menday and Li teaches the method of claim 1, wherein monitoring the execution of one or more queries includes monitoring one or more of: 
a frequency of occurrence of one or more queries for a class of request [Li, page 932, § 4.1, paragraph below bullet points]; or 
monitoring a response time of one or more queries for a class of request [Li, page 928, § 2, third paragraph]. 

Regarding claim 3, the combination of Menday and Li teaches the method of claim 1, wherein the method further comprises monitoring a volume of requests for a class of request [Li, page 932, § 4, load distribution monitors volume to avoid overload of particular servers]. 

Regarding claim 4, the combination of Menday and Li teaches the method of claim 1, wherein the model includes an identification of a particular configuration of a data store to which to direct the query [Menday, ¶ 0038]. 

Li, page 930, § 3.3, remote sources periodically have their availability verified, which results in cost function adjustments such that queries are permitted, not permitted, or delayed until availability]. 

Regarding claim 6, the combination of Menday and Li teaches the method of claim 1, wherein, in response to a determination that a model for a class of the request does not exist, a model for the request is defined based on a data discovery method for data identified by the request comprising identifying one or more of the data stores storing data identified by the request [Menday, ¶ 0028, “In some advantageous embodiments, the API can identify which is the correct data store for an incoming query whether or not the query specifies a data store. In order to do this, the API is arranged to parse the incoming query. If there is a data store specified in the query, the API is arranged to check the catalogue for existence of the specified data store. If there is no data store specified, the API is arranged to check the catalogue to find out which data store includes data requested in the query.”].

Regarding claim 7, the combination of Menday and Li teaches the method of claim 1, wherein the predetermined criteria include one or more of: a threshold number Li, page 932, § 4.1, paragraph below bullet points, frequency of queries triggers load distribution when the workload formula exceeds a present threshold value]. 

Regarding claim 8, the combination of Menday and Li teaches the method of claim 1, wherein the one or more data stores provide multiform persistence for data and at least one of the data stores is characterized by storing data according to multiple different data arrangements [Menday, ¶ 0064, “FIG. 4 shows system components in a specific and more detailed example. Again, the query mediator 10 includes three components: the API layer 20, the catalogue 30, and the specific data store adapters, which are an RDB adapter, a SPARQL adapter, a MongoDB adapter, and one or more further adapters. These are linked (for example across the internet or another network) respectively to an RDBMS using SQL, a triplestore using SPARQL, a MongoDB using one or more Mango APIs and one or more other data stores using the appropriate language(s). Of course, a single adapter can link to more than one data store, if the data stores have the same data model and thus can be queried using the same language/query format.”].

Regarding claim 9, the combination of Menday and Li teaches the method of claim 1, wherein the one or more data stores provide multiform persistence for data and Menday, ¶ 0064]. 

Regarding claim 10, the combination of Menday and Li teaches the method of claim 1, wherein the one or more data stores provide polyglot persistence [Menday, ¶ 0011, “Consumer and corporate-oriented services are progressively drifting away from pure relational back ends, in favour of polyglot data tiers (also known as polyglot persistence). A polyglot data tier is a set of (autonomous) data stores that adopt these different data models, e.g. relational, document-based, graph-based, etc.”].

	Claim 11 recites limitations similar to claim 1, and is rejected for the same reasons discussed above.  Additionally, claim 11 recites “a processor and memory storing computer program code for data access to data stored in one or more data stores” [Menday, Abstract and ¶ 0046]. 

	Claim 12 recites limitations similar to claim 1, and is rejected for the same reasons discussed above.  Additionally, claim 12 recites “a non-transitory computer-readable storage medium storing a computer program element” [Menday, ¶ 0044]. 





Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
UK Patent Application No. 1506953.7, filed on 04/23/2015, published on 10/26/2016 as GB 2537670 A, is cited in the accompanying Form 892.  This foreign application is the earliest priority document for the applied Menday prior art reference, US 2016/0314212 A1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A. Waldron whose telephone number is (571)272-5898.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/Scott A. Waldron/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        04/01/2021